Reinstated; Petition for Writ of Mandamus Dismissed; and Memorandum
Opinion filed August 21, 2014.




                                    In The

                   Fourteenth Court of Appeals

                              NO. 14-14-00297-CV



 IN RE L. CHARLES MONCLA, JR., J. CLARKE LEGLER, II, WILLIAM
     RESTREPO, DANIEL T. LAYTON, LAYTON CORPORATION,
  PLATINUM ENERGY HOLDINGS, INC., AND PLATINUM ENERGY
                   SOLUTIONS, INC., Relators


                        ORIGINAL PROCEEDING
                          WRIT OF MANDAMUS
                             234th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2012-30972

                       MEMORANDUM OPINION

      On April 21, 2014, relators L. Charles Moncla, Jr., J. Clarke Legler, II,
William Restrepo, Daniel T. Layton, Layton Corporation, Platinum Energy
Holdings, Inc., and Platinum Energy Solutions, Inc. filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R.
App. P. 52. In the petition, relators ask this court to compel the Honorable Wesley
Ward, presiding judge of the 234th District Court of Harris County, to 1) vacate his
March 31, 2014 order overruling relators’ special exceptions; (2) grant the special
exceptions; (3) strike real parties in interest’s pleadings; and (4) dismiss the case
with prejudice.

      On August 18, 2014, relators filed an unopposed motion to dismiss this
original proceeding because the parties have settled the underlying case. Relators’
requested relief in the petition for writ of mandamus is now moot. The motion is
granted.

      Accordingly, relators’ petition for writ of mandamus is ordered dismissed.


                                                   PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Jamison.




                                          2